DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 7 August 2018 has been accepted and entered. The replacement drawings have been accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 6 and 7, it is unclear if the claimed “following relation” in each claim is meant to be the “predetermined relation” as recited in claim 1, or an additional relation. If these are meant to be the 
With respect to claim 3, the recitation of “an optical element that re-condenses the M light beams to generate M re-condensed light beams” appears to contradict claim 1, which recites “at least one sensor on which the M light beams are not re-condensed but incident in parallel”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto et al. (US 2011/0036992 A1, cited by Applicant).
With respect to claim 1 and 16, Fukumoto discloses a light-emission detection apparatus (abstract, Fig. 1), comprising a condensing-lens array in which M condensing lenses are arranged two-dimensionally in a plan parallel to a sensor surface of a sensor (15b, Fig. 1, par. [0061]), for individually condensing lights emitted from an emission-point array in which M emission points are arranged to form M beams (optical control means, 13, par. [0077]), where M is equal to 3 (as shown in Fig. 1), at least one sensor on which the M light beams are not re-condensed but incident in parallel (14, as shown in Fig. 1). Fukumoto does not specify the relationship between the average of effective diameters of the M emission points, the average focal lengths of the condensing lenses, the average of intervals of the M condensing lenses, or the average maximum optical path lengths between the M condensing lenses and the sensor. However, Fukumoto does disclose the need to address crosstalk between detection In re Aller, 105 USPQ 233.
With respect to claim 2, Fukumoto discloses the claimed pinhole array in which M pinholes are arranged while being aligned with the M condensing lenses (Fig. 7, where M = 3 is illustrated), wherein M emission points are constituted by light emissions of parts of at least one emission region (via 13, Fig. 7).
With respect to claim 3, Fukumoto illustrated an element that deflects M light beams (13, Fig. 7-8).
Allowable Subject Matter
Claims 4-15, 17, and 18 are objected to as being dependent upon a rejected base claim and/or rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claims 8-15, Fukumoto does disclose a series of at least two dichroic mirrors (Fig. 22, element DM), but does not disclose the claimed orientations.
With respect to claim 17, Fukumoto does not appear to disclose the claimed color sensor in which a plural kinds of pixels for identifying lights with different wavelength bands are arranged.
With respect to claim 18, Fukumoto is silent with regard to the claimed mechanism for moving at least a relative position of the condensing-lens array with respect to the M emission points.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	9 February 2022